


Exhibit 10.4








AMENDED AND RESTATED
AGREEMENT
for the
OPERATION
of the
JIM BRIDGER PROJECT
between
IDAHO POWER COMPANY
and
PACIFICORP




--------------------------------------------------------------------------------




INDEX


Part I


1.
RECITALS
1


2.
AGREEMENT
2


3.
DEFINITIONS
2


4.
OPERATION OF PROJECT
5


5.
EXPENSE OF OPERATION, MAINTENANCE, REPAIRS AND REPLACEMENTS
5


6.
PAYMENT OF OPERATING EXPENSES
8


7.
OPERATING EXPENSE DISTRIBUTION FOR ADDITIONAL UNITS, OTHER USES, OR FOR STORAGE
OPERATIONS
9


8.
COAL TRAIN
10


9.
WATER RIGHTS
11


10.
OPERATION AND SCHEDULING
12


11.
RECORDS
14


12.
SCHEDULING OF OUTAGES
14


13.
[DELETED]
15


14.
CAPITAL ADDITIONS
15


15.
DISPOSAL OF WASTE OR SURPLUS COMMODITIES, MATERIALS, EQUIPMENT AND OTHER
PERSONAL PROPERTY
16


16.
INSURANCE
16


17.
OBSERVATION
17


18.
LICENSES AND PERMITS
17











i




--------------------------------------------------------------------------------




INDEX


Part II


1.
LIABILITIES
18


2.
DEFAULTS
18


3.
UNCONTROLLABLE FORCES
18


4.
TRANSFER AND ASSIGNMENTS: SECURED INTERESTS
19


5.
COVENANTS RUNNING WITH THE LAND
20


6.
OBLIGATIONS ARE SEVERAL
21


7.
SUCCESSORS AND ASSIGNS
21


8.
ARBITRATION
21


9.
APPLICABLE LAWS AND REGULATIONS
22


10.
NOTICES
22


11.
ADDITIONAL DOCUMENTS
23


12.
EFFECTIVENESS OF THIS AGREEMENT
23


13.
ENTIRE AGREEMENT
23











ii






--------------------------------------------------------------------------------




Exhibits


A.
AMENDMENT TO AGREEMENTS FOR THE OPERATION AND OWNERSHIP OF THE JIM BRIDGER
PROJECT
A-1
B.
O&M AGREEMENT
B-1
 
ATTACHMENT A TO EXHIBIT B
B-4
 
ATTACHMENT B TO EXHIBIT B
B-7
C.
LETTER AGREEMENT
C-1
D.
SUMMARY OF OVERHEAD COSTS
D-1
E.
USE-OF-FACILITIES AGREEMENT (JIM BRIDGER PUMP SUBSTATION WHEELING AGREEMENT)
E-1
E.
JOINT OWNERSHIP FINANCIAL CONTROL PROCEDURES
F-1











iii






    








--------------------------------------------------------------------------------




AGREEMENT FOR THE OPERATION OF THE JIM BRIDGER PROJECT
AGREEMENT, dated as of December 11, 2014, between IDAHO POWER COMPANY (Idaho),
an Idaho corporation, and PACIFICORP (formerly PACIFIC POWER & LIGHT COMPANY
(PacifiCorp), an Oregon corporation, hereinafter collectively referred to as
"parties",
WITNESSETH:
PART I
1.    RECITALS: This Agreement is made with reference to the following facts,
among others:
1.1    Idaho is engaged in the generation, transmission and distribution of
electric power and energy as an electric utility in southern Idaho, eastern
Oregon and northern Nevada.
1.2    PacifiCorp is engaged in the generation, transmission and distribution of
electric power and energy as an electric utility in Oregon, northern California,
Idaho, Montana, Washington and Wyoming.
1.3    Idaho and PacifiCorp are both members of the Western Systems Coordinating
Council, which comprises operating utilities in thirteen western states and part
of British Columbia, all of whose systems are interconnected.
1.4    Both PacifiCorp and Idaho have connections with the above described
interconnected systems at several points.
1.5    PacifiCorp has acquired from the Union Pacific Railroad Company, the
United States Government and the State of Wyoming certain leases covering coal
deposits in Sweetwater County, Wyoming, and has acquired certain rights to
stored water in Fontenelle


1




--------------------------------------------------------------------------------




Reservoir on the Green River in Wyoming, and has filed for additional natural
flow rights in said stream.
1.6    PacifiCorp and Idaho are desirous of jointly building a project
consisting of a coal-fired steam electric generating project, which project will
be known as the "Jim Bridger Project" near the lands covered by said Coal
Leases, using the coal therein and the water rights described in Section 1.5,
the generation from which will be conducted to the transmission systems of and
be distributed by said companies.
1.7    On September 22, 1969, the parties executed a letter of intent which set
forth the considerations for, and the general scope of an agreement or
agreements to be entered into with respect to their participation in the
ownership and production from three 500 megawatt steam electric generating units
to be built in southwestern Wyoming.
1.8    This Agreement is executed for the purpose of establishing the respective
obligations of Idaho and PacifiCorp with respect to the operation of the
Project.
1.9    All references herein to sections are to sections of Part I unless
otherwise specified.
2.    AGREEMENT:
2.1    The parties, for and in consideration of the mutual covenants to be by
them kept and performed, agree with respect to the operation of the Project as
set forth in this Agreement.
3.    DEFINITIONS:
The following terms, when used herein, shall have the meaning specified:
3.1    Project: The Jim Bridger Project, located in Sweetwater County, Wyoming,
a 2,000 megawatt coal-fired electric power plant, which will consist generally
of four units, each of approximately 500 megawatts, each with turbine generator,
coal-fired steam generator,


2




--------------------------------------------------------------------------------




condenser, pumps, motors, feedwater heaters, cooling water systems, protection
and control systems, coal pulverizing systems, air pollution control systems and
main and auxiliary power systems; and such facilities common to the four units,
as coal receiving and stocking systems, a unit coal train, water treating
systems, ash handling and disposal systems, roads, utilities systems and other
site developments, offices, warehouses and machine shops, and all other
appurtenances and structures required for the efficient and reliable operation
of a modern steam electric power plant; the Water Supply System; the switchyard;
all real property and property rights, including access easements and
appurtenances; acquired for or in connection with the Project or used in the
operation and maintenance thereof.
3.2    Unit: A complete 500 megawatt generating plant, including boiler, turbine
generator, that part of coal preparation and supply, and all attachments and
accessories and controls, readily identified with and solely associated with the
Unit.
3.3    Common Facilities: All facilities, other than the facilities included in
each Unit, which will serve and be required in connection with the operation and
maintenance of more than one unit, including, without limitation, Water Supply
System, the switchyard other than the 345 kv facilities included in a unit,
access roads, railroads, a unit coal train, coal receiving and stocking systems,
engineering and legal fees and expenses, easements and all lands or interest in
land included in the Project.
3.4    Coal Leases: The coal lease by Union Pacific Railroad Company to
PacifiCorp dated June 1, 1969, the Federal lease No. W-0313558 dated January 1,
1968, the Federal leases Nos. W-2727 and W-2728 dated October 1, 1969, and the
State of Wyoming lease No. 0-26745 dated January 2, 1965.
    
3




--------------------------------------------------------------------------------




3.5    Water Rights: Rights obtained by PacifiCorp from the State of Wyoming by
contract dated November 20, 1969, for 35,000 acre feet stored water in
Fontenelle Reservoir, of which 25,000 acre feet is referred to as "senior
priority" water and 10,000 acre feet is referred to as "junior priority" water
and other rights obtained by PacifiCorp or applied for by the parties to store
water and to divert and use waters of the Green River.
3.6    Water Supply System: The river diversion facilities, pumping station,
control valves, conduits, structures, pipeline, associated land and land rights
and other related common facilities used to convey water from the Green River to
the Jim Bridger Project and to supply the water for said Project.
3.7    [DELETED]
3.8    Completion: Date when the parties determine that a Unit is ready for
continuous commercial operation.
3.9    Project Agreements:
(a)Agreement for the Ownership of the Jim Bridger Project ("Ownership
Agreement").
(b)Agreement for the Construction of the Jim Bridger Project ("Construction
Agreement").
(c)Agreement for the Operation of the Jim Bridger Project ("Operation
Agreement").
The three said agreements constitute the Project Agreements and shall be
construed together.
3.10    Operator: The Operator shall be PacifiCorp.
    
4




--------------------------------------------------------------------------------




3.11    Operating Expenses: The Operating Expenses shall be those expenses set
forth in
Section 5.
4.    OPERATION OF PROJECT:
4.1    PacifiCorp shall be the Operator of the Project on behalf of and for the
account of both parties subject to the terms, conditions and covenants contained
in this Agreement.
4.2    PacifiCorp covenants that it will operate and maintain the Project at the
lowest reasonable cost and in a prudent and skillful manner in accord both with
the standards prevailing in the utility industry for projects of a similar size
and nature and with applicable laws and final orders or regulations of
regulatory or other agencies having jurisdiction. It is recognized that the
Operator must have the latitude necessary to operate and maintain the Project
accordingly.
4.3    All persons employed in the operation and maintenance of the Project,
other than employees of independent contractors, shall be PacifiCorp employees
and shall not be considered to be employees or agents of Idaho.
4.4    Operator shall pay promptly all sums due employees or due any
governmental or other agency on their behalf and shall not permit any labor
claims to become a lien against the Project other than claims that are being
contested in good faith.


5.    EXPENSE OF OPERATION, MAINTENANCE, REPAIRS AND REPLACEMENTS:
5.1    Costs of repairs and replacements, operating and maintenance expenses,
administrative, accounting and general expenses, incurred by the Operator for
operation and maintenance of the Project, are "Operating Expenses" and include,
but are not limited to:
(a)    The cost of all services performed by the Operator directly applicable to
Project operation and maintenance.
    
5




--------------------------------------------------------------------------------




(b)    Payroll of direct Project employees, and of other Operator's employees on
an actual time basis (excluding officers and principal department heads),
including related employee benefit costs such as Social Security taxes,
unemployment insurance expense, group life insurance, group hospitalization and
medical insurance, pension funding expense, workmen's compensation, long-term
disability and other insurance and paid leave.
(c)    Materials and supplies including related purchasing and handling costs.
(d)    Costs of coal.
(e)    Traveling expense including use of Company transportation equipment.
(f)    Any purchased power costs.
(g)    All federal, state or local taxes imposed upon the Project and payments
in lieu of taxes, (but excluding state and federal net income taxes levied upon
income derived by the parties during said period), except any tax assessed
directly against an individual party unless such tax was assessed to the
individual party in behalf of the other party.
(h)    Other miscellaneous costs.
(i)    Administrative, accounting and general expense in an amount equal to a
percentage of the total expenses detailed in Section 5.1(a) through 5.1(h). The
applicable percentage shall be established annually on the basis of a ratio, the
numerator of which is the Operator's administrative and accounting department
salaries and expenses and the denominator of which is the Operator's utility
direct expenses to which such administration and accounting applies.
(j)    Miscellaneous receipts.


6




--------------------------------------------------------------------------------




(k)    [DELETED]
5.2    [DELETED]
5.3    The Operator shall account for all Operating Expenses and for any
receipts in accordance with the Uniform System of Accounts prescribed for
electric utilities by the Federal Power Commission, or its successor commission,
or if there be none, by an appropriate regulatory agency.
5.4    On or before October 1 of each year, PacifiCorp shall submit to Idaho a
budget of its estimate of Operating Expenses by calendar months for the calendar
year beginning January 1 next following, as set out in the Joint Ownership
Financial Control Procedures, as updated from time to time. Such budget shall be
subject to approval by Idaho, which approval shall not unreasonably be withheld.
If such approval is not given by November 1 in any such year, the parties shall
agree upon a revised budget not later than December 1 of such year. Each budget
shall include such items of expenditures for replacement and repair of Project
facilities as are normal to projects of a similar character and shall provide an
adequate contingency item for emergency repairs and replacements. PacifiCorp
will also provide Monthly Reports, as set out in the Joint Ownership Financial
Control Procedures. PacifiCorp will submit any budget revisions which changes
the budget by 10% or more during any calendar year which Idaho shall promptly
consider and which shall similarly be subject to approval by Idaho. Additional
notifications and approvals shall follow the terms of the Joint Ownership
Financial Control Procedures.
5.5    Idaho recognizes that it will be necessary for continued operation of the
Project, or to maintain the Project in operable condition, that PacifiCorp be in
a position to meet commitments for payroll, repairs and replacements, materials
and supplies, services and other expenses of a continuing nature in order that
it may fulfill its obligations to Idaho as Operator


7




--------------------------------------------------------------------------------




under this Agreement. Accordingly, notwithstanding the foregoing provisions of
Section 5.4, PacifiCorp may make all expenditures in the normal course of
business, or in an emergency, as necessary for the proper and safe operation and
maintenance of the Project, and Idaho will advance to or reimburse its
percentage share of such expenditures to PacifiCorp as hereinafter provided.
6.    PAYMENT OF OPERATING EXPENSES:
6.1    To the extent not set forth in the Annual Budget, the Operator will
provide, not later than the first of each month, a schedule by days of payments
to be made of Operating Expenses in such month. The Operator may, during a
month, notify the parties of additional dates or additional amounts, if
unanticipated obligations are incurred. Each party will deposit in a special
Operating Expense account, designated by the Operator, not less than twenty-four
hours in advance of each such date such party's respective portion of such
payment determined on the following basis:
(a)    Except as provided in Section 6.1(c), each party will pay its percentage
share as set forth in Section 10.2 of Operating Expenses; and
(b)    [DELETED]
(c)    A party's share of the specific Operating Expenses listed in this Section
6.1(c) shall be determined as provided in this Section 6.1(c).
(i)Expenses on account of water rights and storage rights shall be distributed
as provided in Section 9.
(ii)[DELETED]
(iii)[DELETED]


8




--------------------------------------------------------------------------------




6.2    For use as minimum working capital, Idaho will deposit in the Operating
Expense Account the sum of $10,000 on the completion of Unit No. 1, and
PacifiCorp will deposit in such fund the sum of $10,000 on the completion of
Unit No. 2 and $10,000 on the completion of Unit No. 3. If the balance in the
Operating Expense Account is at any time depleted below the amount then required
to have been deposited, the parties shall immediately restore such balance in
proportion to their then obligation to have made such deposit.
6.3    Funds deposited in the Operating Expense Account shall be used by the
Operator solely for payment of Operating Expenses.
6.4    On or before the 26th day of each month, the Operator shall render to the
parties a statement classified by accounts in accordance with Section 5.3
showing for the preceding calendar month all Operating Expenses incurred by the
Operator during such preceding month. Any variance between such statement of
actual Operating Expenses and the amounts deposited by the parties in the
previous month, including the parties' respective portions of such Operating
Expense. shall be added to or deducted from the respective parties' obligation
to deposit in the month or months succeeding the issuance of the statement.
6.5    [DELETED]


7.    OPERATING EXPENSE DISTRIBUTION FOR ADDITIONAL UNITS, OTHER USES, OR FOR
STORAGE OPERATIONS:
7.1    [DELETED]
7.2    As used in the Project Agreements, the stockpile refers to the minimum
quantity of coal the parties agree should be maintained in storage in addition
to amounts to be used in normal operations. A party may at any time use coal
from the stockpile but not in excess of its percentage share of the quantity so
determined. Subject to applicable regulations, a party may determine that it
requires a lesser quantity of coal in the stockpile related to its percentage
share


9




--------------------------------------------------------------------------------




than the other party, in which case such party may not use more coal from the
stockpile than such lesser quantity.
8.    COAL TRAIN:
8.1    The parties will acquire a unit coal train for the primary purpose of
supplying coal to the Project. The purchase cost or lease payment for the unit
coal train will be paid by the parties according to their respective percentage
shares in the Project, pursuant to Section 14 hereof. Each party will be
entitled to use the unit coal train for its own service up to its percentage
share in the Project or any unused capacity when the other party does not
require use of its full capacity in the unit coal train. Weekly and monthly unit
coal train schedules will be furnished to both parties by the Plant manager.
8.2    Each party shall pay into an Ownership Account a mutually agreeable
levelized annual cost (Ownership Fee) per coal car per day (partial days shall
be treated as full days) for its percentage use of the unit coal train which
shall recover the purchase cost or lease payment of the unit coal train
referenced in Section 8.1. Where the unit coal train is jointly or individually
used by the parties, the Ownership Fee shall be prorated between the parties
based upon each party's percentage of coal transported per car. The accumulated
balance in the Ownership Account will be disbursed to the parties each month
according to their respective percentage shares in the Project.
Maintenance expenses incurred will be accumulated on a monthly basis and billed
to the parties, with such billing prorated based upon each party's percentage
usage per coal car mile for the historical life of the unit train. If
extraordinary maintenance expenses (i.e. generic structural defects, complete
rail car rebuilds, owner responsible derailments, etc) not based upon usage of


10




--------------------------------------------------------------------------------




the coal cars are incurred, the parties agree to fund the extraordinary
maintenance expenses, according to their respective percentage shares in the
Project.
The ownership account and maintenance expenses will be recorded and administered
separately from the normal operation and maintenance expenses for the Bridger
Plant. As such the Ownership Account and maintenance expenses will not include
any A & G or other loadings. Disbursements, billings, and statements regarding
Ownership Account and maintenance expense activity will be issued on a monthly
basis.
8.3    The unit coal train may be leased to either owner for use outside the
project or to third parties at times and upon terms and conditions mutually
agreed to by the Parties.    The lease fees assessed by the parties shall be
sufficient to pay the Ownership Fee and an estimated amount for maintenance
expenses as set forth in Section 8.2 plus an amount for profit. The lease fees
collected shall be paid into the Ownership Account and shall be disbursed as
provided in Section 8.2.
8.4    The Bridger Project plant manager will be responsible for the operation,
maintenance and scheduling of the unit coal train and will provide operating
reports to both parties each month.
8.5    Each coal car shall be registered with the appropriate state and federal
agency(s) and be stenciled with its own ULMER registration number. All
registration will be in the names of both owners and the Jim Bridger Project.
9.    WATER RIGHTS:
9.1    In addition to Idaho’s rights to 9,000 acre feet of stored water in the
Fontenelle Reservoir of "senior priority" heretofore transferred by PacifiCorp
to Idaho, PacifiCorp will take


11




--------------------------------------------------------------------------------




appropriate steps to transfer to Idaho rights to 33-1/3% of 8,000 acre feet of
“junior priority” acquired by PacifiCorp by contract with the State of Wyoming
dated November 20, 1969.
9.2    Idaho will pay PacifiCorp 33-1/3% of any payments made and for any costs
incurred by PacifiCorp in securing such contract or payments made pursuant to
such contract prior to the date of transfer less any payments heretofore made by
Idaho in reimbursement of such costs.
9.3    Idaho will pay 33-1/3% of the total annual "readiness to serve" charge
specified in Section D(3) of said contract until the first year an "Annual
Payment" charge is required under Section D(1) of said contract. PacifiCorp will
pay the balance. Idaho shall promptly reimburse PacifiCorp for Idaho’s share of
such charges heretofore borne solely by PacifiCorp.
9.4    Idaho will pay 33-1/3% of the "Annual Payment" charge specified in
Section D(1) of said contract. PacifiCorp will pay the balance.
9.5    Idaho will pay 33-1/3% of O.M.&R. charges made under Section E of said
contract. PacifiCorp will pay the balance.
9.6    Idaho will pay 33-1/3% of the costs of acquiring rights to divert water
from the Green River and for acquisition of a secondary permit and PacifiCorp
will pay 66-2/3% of such cost and each party will pay any further annual charges
for such water rights in the same percentages.
9.7    PacifiCorp as Operator of the Project shall schedule deliveries of water
under said contract to the Project.
10.    OPERATION AND SCHEDULING:
10.1    Each party shall have a right to schedule its percentage share as set
forth below of the Project capability at any time within the ability of the
Project at such time to operate:


12




--------------------------------------------------------------------------------




provided that the schedule of a party shall not require withdrawals from the
stockpile in excess of the amount a party may withdraw under Section 7.2, other
than by agreement of the parties.
10.2    The percentage share of the parties to the capability of the Project
shall be Idaho 33-1/3% and PacifiCorp 66-2/3%.
10.3    Not later than 2:00 p.m. of each day, each party shall provide to the
Operator through its dispatchers its estimated hourly schedule of generation
from the Project for each hour of the following day. Such schedule may
thereafter be changed by the party at any time. The schedule shall not be less
in any hour than such party's percentage share of the minimum capability of the
Project, unless the parties agree to a shutdown of the Project, or except to the
extent the other party agrees to a schedule of more than its share of minimum
capability so that the total of the two schedules equals the minimum capability
of the Project.
10.4    Neither party shall schedule a rate of change of its share of output
greater than such party's percentage of the rate of change which is within the
ability of the Project to perform, except to the extent the other party
schedules a rate of change such that the rate of change of the combined
schedules is not greater than the ability of the Project to perform.
10.5    A party may schedule in any hour for its own system loads any unused
capability in such hour of the other party in the Project. As used herein,
system loads do not include economy exchange or surplus sales to other
utilities, unless otherwise agreed, but do include firm sales to other
utilities.
10.6    The Operator shall promptly notify each party of any change in operating
limits or operating capability of the Project and, subject to Section 10.3, the
parties shall thereupon make any necessary changes in their respective
generation schedules (except as provided in Section 10.5) to conform their
schedules to their respective percentage of such changed operating limits


13




--------------------------------------------------------------------------------




and capability. Idaho’s share of the Project’s output shall not be reduced
because of loading on the Project’s 345/230 transformer bank if PacifiCorp’s
scheduled transfers through said transformer bank exceed the transformer bank’s
operational limit.
10.7    The Operator shall, subject to unscheduled outages, operate the Project
as scheduled by the parties and shall hold deviations from schedule to a minimum
and shall correct deviations from schedule as soon as possible under like
conditions.
11.    RECORDS:
11.1    The Operator shall keep adequate records of' Project operations,
including records necessary to reflect the efficiency of Project operation and
maintenance programs, and to record generation of power, and shall keep other
records as required by regulatory authorities. All records shall be made
available for inspection by the parties as desired and copies shall be furnished
the parties as desired.
12.    SCHEDULING OF OUTAGES:
12.1    Scheduled outages for major maintenance shall be as required by the
manufacturers' applicable conditions of sale and delivery of the affected
facilities and equipment and thereafter not less frequently than once each
four-year period or as the manufacturers may advise from time to time, unless
otherwise agreed by the parties. Maintenance shall be in such month and year and
for such periods of time as shall be agreed by the parties.
12.2    Outages for inspection and ordinary maintenance shall be scheduled as
agreed by the parties at times as shall be agreed by the parties. Any outages
required for maintenance affecting the safety of the Project shall be scheduled
by the Operator as required.
12.3    In the event of emergency outages, or forced outages, or reductions in
project capability for any reason, the Operator shall determine a normal
schedule for repair or


14




--------------------------------------------------------------------------------




replacement or other restoration. If either party requires an expedition of such
normal schedule, the Operator shall carry out the repair with such expedited
schedule to the extent feasible and the party so requesting shall bear the
additional cost of so expediting the repair or replacement or other restoration.
13.    [DELETED] ]
14.    CAPITAL ADDITIONS:
14.1    At any time that either party shall determine a capital addition,
improvement or betterment is required or useful (other than replacements
budgeted under the maintenance and repair provisions of this Agreement), the
Operator shall have prepared a cost estimate of such capital addition and, if
the parties agree, proceed with construction and installation, the costs thereof
to be paid one-third by Idaho and two-thirds by PacifiCorp unless otherwise
agreed to at the time. The Operator shall notify the parties not less than
twenty days in advance of a required payment, and the parties shall not less
than twenty-four hours in advance of such date deposit such amounts in a
separate account designated by the Operator; Operator shall disburse amounts
from such account only for costs of such capital addition. Additionally, Parties
will follow the Joint Ownership Financial Control Procedures for the provision
of related budgets and reports. Proceeds from salvage, if any, shall be
distributed in accordance with the percentage shares in the cost of the capital
addition. The Operator shall proceed with a capital addition at the request of a
party at such party's sole cost; provided that such addition does not diminish
the entitlement or increase the costs of the other party. Appropriate changes
shall be made in the Project Agreements.


15




--------------------------------------------------------------------------------




15.    DISPOSAL OF WASTE OR SURPLUS COMMODITIES, MATERIALS, EQUIPMENT AND OTHER
PERSONAL PROPERTY:
15.1    Any net cost or gain of disposal of waste products of combustion shall
be included in Operating Expenses.
15.2    Any commodities, materials, equipment or other personal property which
are produced from or are available from the Project and which are surplus to the
then present or reasonably foreseeable future requirements of the Project may be
sold or otherwise disposed of upon such terms and conditions and for such
periods of time as may be agreed by the parties. The proceeds of any such sale
or costs and expenses of any such disposal shall be divided among or borne by
the parties in the ratio of one-third to Idaho and two-thirds to PacifiCorp.
15.3    The foregoing shall not be applicable under any circumstances or in any
manner to sale or disposal of electric energy.
16.    INSURANCE:
16.1    The parties shall procure prior to completion of Unit No. 1 and
thereafter maintain in effect at all times hereinafter provided, to the extent
available, at reasonable cost and in accord with standards prevailing in the
utility industry for projects of similar size and nature, adequate insurance
coverage for the operation and maintenance of the Project with responsible
insurers, with each party as a named assured and with losses payable to the
respective parties for their benefit as their respective interests may appear to
protect and insure against: (i) Workmen's Compensation and Employer's Liability,
(ii) public liability for bodily injury and property damage, (iii) all risks of
physical damage to property or equipment, including transportation and
installation perils, and (iv) such other insurance as the parties deem
necessary, with reasonable limits and subject to appropriate exclusions and
deductibles.
    
16




--------------------------------------------------------------------------------




16.2    The premium costs for such insurance coverages shall be an Operating
Expense of the Project.
17.    OBSERVATION:
17.1    Authorized representatives of the parties shall be authorized to visit
the Project at any time to observe and study its operation, and to examine and
copy all records and papers maintained by Operator with respect to the
ownership, operation and maintenance of the Project.
18.    LICENSES AND PERMITS:
18.1    Upon the expiration of any licenses or permits required for the
operation of the Project, or should any additional or further licenses or
permits be required, the parties agree to file timely applications for a new or
further license or permit, as the case may be, to be held as tenants in common
in the undivided interests set forth hereinabove.














17




--------------------------------------------------------------------------------




PART II
1.    LIABILITIES:
Any loss, cost, liability, damage and expense to the parties or either party
resulting from the construction, operation, maintenance, reconstruction or
repair of the Project and based upon injury to persons or employees of the
parties or others, or other parties, or damage to property including the
property of parties or other parties to the extent not covered by collectible
insurance shall be chargeable to Construction Cost or Operating Expenses as may
be appropriate.
2.    DEFAULTS:
(a) Each party hereby agrees that it will make all payments and perform all
other obligations by it to be made or performed pursuant to all of the terms,
covenants and conditions contained in the Project Agreements and that a default
by a party of any of terms, covenants and conditions contained in any of the
Project Agreements shall be an act of default under this Agreement.
(b) In the event a party shall dispute an asserted default by it, then such
party shall make payment of any sums in dispute or perform the obligation in
dispute but may do so under protest. Such protest shall be in writing and shall
specify the reasons upon which the protest is based and shall be mailed to the
other party. Upon settlement of such dispute by the parties, by arbitration, or
by a court of competent jurisdiction, as the case may be, then appropriate
adjustments shall be made.
3.    UNCONTROLLABLE FORCES:
No party shall be considered to be in default in the performance of any of the
obligations hereunder, other than obligations of the parties to pay costs and
expenses, if failure of performance shall be due to uncontrollable forces. The
term "uncontrollable forces" shall mean


18




--------------------------------------------------------------------------------




any cause beyond the control of the party affected and which, by the exercise of
reasonable diligence, the party is unable to overcome, and shall include, but
not be limited to an act of God, fire, flood, explosion, strike, sabotage, an
act of the public enemy, civil or military authority, including court orders,
injunctions, and orders of government agencies with proper jurisdiction
prohibiting acts necessary to performance hereunder or permitting any such act
only subject to unreasonable conditions, insurrection or riot, an act of the
elements, failure of equipment, or inability to obtain or ship materials or
equipment because of the effect of similar causes on suppliers or carriers.
Nothing contained herein shall be construed so as to require a party to settle
any strike or labor dispute in which it may be involved. A party rendered unable
to fulfill any obligation by reason of uncontrollable forces shall exercise due
diligence to remove such inability with all reasonable dispatch.
4.    TRANSFER AND ASSIGNMENTS: SECURED INTERESTS:
This Agreement, the undivided interest of a party in the Project, and the
property, real or personal, related thereto may be transferred and assigned as
follows but not otherwise:
(a)    To any mortgagee, trustee, or secured party, as security for bonds or
other indebtedness of such party, present or future, and such mortgagee, trustee
or secured party may realize upon such security in foreclosure or other suitable
proceedings, and succeed to all right, title and interest of such party.
Anything herein to the contrary not withstanding, any such mortgagee, trustee or
secured party may sell the undivided interest obtained upon such foreclosure or
other suitable proceedings to any person.
(b)    To any corporation or other entity acquiring all or substantially all the
property of the party making the transfer.


19
    




--------------------------------------------------------------------------------




(c)    To any corporation or entity into which or with which the party making
the transfer may be merged or consolidated.
(d)    To any corporation or entity, the stock or ownership of which is wholly
owned by the party making the transfer.
(e)    To any other person where the other party consents to such transfer in
advance in writing.
(f)    No transfer or assignment may be made except under Section 4(a) Part II
unless simultaneously the party's interests in all other Project Agreements are
similarly transferred or assigned to the same person or persons, and such person
or persons have assumed all the duties and obligations of the party transferring
or assigning under this Agreement and under all other Project Agreements.
(g)    Transfers or assignments shall not relieve a party of any obligation
hereunder, except to the extent agreed in writing by the other party.
5.    COVENANTS RUNNING WITH THE LAND:
All of the respective covenants and agreements set forth herein shall bind and
shall be and become the respective obligations of each party, its successors and
assigns, and shall be obligations running with each of such party's rights,
titles and interests in the Project and with all of the rights, titles and
interests of each such party in, to and under the Project Agreements and with
the rights, titles and interest in and to all real property and real property
rights and personal property and personal property rights. It is the specific
intention of this provision that all of such covenants, conditions and
obligations shall be binding upon any party which acquires any of the rights,
titles and interests of either party in the Project or in, to and under the
Project Agreements.


20




--------------------------------------------------------------------------------




6.    OBLIGATIONS ARE SEVERAL:
The duties, obligations and liabilities of the parties hereunder are intended to
be several and not joint or collective and neither of the parties shall be
jointly or severally liable for the acts, omissions or obligations of the other.
Nothing herein contained shall be construed to create an association, joint
venture, partnership, or impose a partnership duty, obligation or liability, on
or with regard to either of the parties. No party shall have right or power to
bind the other party without its express, written consent, except as expressly
provided in this Agreement.
7.    SUCCESSORS AND ASSIGNS:
Subject to the restrictions on transfer and assignment herein provided, all of
the respective covenants and obligations of each of the parties shall be and
become the respective obligations of the successors and assigns of each such
party and shall be obligations running with the respective party's rights,
titles and interests in the Project. It is the specific intention of this
provision that all such covenants and obligations shall be binding upon any
party which acquires any of the right, title and interest of either of the
parties in the Project.
8.    ARBITRATION:
Any dispute arising between the parties involving any of the terms, convenants
and conditions of this Agreement shall be subject to arbitration in accordance
with the following procedure.
The party demanding arbitration shall give to the other party notice in writing
of such demand. The parties shall meet within ten (10) days thereafter to select
an arbitrator by mutual agreement. In the event the parties cannot agree upon
such arbitrator, the Judge or any judge, if more than one, of the District Court
of the United States for the State of Wyoming or such tribunal as may at the
time be the successor of such Court, may, upon request of any party,


21




--------------------------------------------------------------------------------




appoint the arbitrator who shall be an individual of national reputation having
demonstrated expertise in the field of the matter or item to be arbitrated. If
pending any arbitration under this Agreement, the arbitrator, or successor or
substitute arbitrator, shall die or for any reason be unable or unwilling to
act, his successor shall be appointed as he was appointed, and such successor or
substitute arbitrator, as to all matters then pending, shall act the same as if
he had been originally appointed as an arbitrator. The award of the arbitrator
so chosen shall be final and binding upon all parties, and if necessary and
appropriate in the premises, the arbitrator may make an order requiring specific
performance of any of the terms and conditions of said award. Each party shall
bear the expense of preparing and presenting its own case, and the expense of
the arbitrator shall be equitably divided between the parties by the arbitrator.
9.    APPLICABLE LAWS AND REGULATIONS:
The parties in their performance of their obligations hereunder shall conform to
all applicable laws, rules and regulations and, to the extent that their
operations may be subject to the jurisdiction of state or federal regulatory
agencies, subject to the terms of valid and applicable orders of any such
agencies. This Agreement shall be subject to the laws of the State of Wyoming.
This Agreement is subject to the approval of any state or federal regulatory
agency having jurisdiction thereof.
10.    NOTICES:
Any notice, demand or request provided for in this Agreement served, given or
made in connection therewith shall be deemed properly served, given or made if
sent by registered or certified mail, postage prepaid, addressed to the party at
its principal place of business to the attention of the president or chief
executive officer of PacifiCorp or Idaho. A party may at any time, and from time
to time, change its designation of the person to whom notice shall be given


22




--------------------------------------------------------------------------------




by written notice to the other party as hereinabove provided.
11.    ADDITIONAL DOCUMENTS:
Each party, upon request by the other party, shall make, execute and deliver any
and all documents reasonably required to implement the terms of this Agreement.
12.    EFFECTIVENESS OF THIS AGREEMENT
This Agreement, including the Parties’ rights and obligations hereunder, shall
become effective, if at all, on the Closing Date as set out in the Joint
Purchase and Sale Agreement (“JPSA”) between the Parties and dated October 24,
2014. For the avoidance of doubt, no aspect of this Agreement, other than this
Section 12, shall have any effect unless and until the Closing Date occurs. If
the Closing Date does not occur and the JPSA is terminated, this Agreement,
including this Section 12, shall become void ab initio.
13.    ENTIRE AGREEMENT
This Agreement, together with Exhibits hereto, embody the entire agreement and
understanding of the Parties in respect to the subject matter hereof. This
Agreement supersedes all prior agreements and understandings between the Parties
with respect to the subject matter hereof.




[Signature Page to Follow]




23






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement in several
counterparts.


IDAHO POWER COMPANY




By: /s/ Lisa Grow
Name:
Lisa Grow

Title: SVP Power Supply    




PACIFICORP




By: /s/ Rick Vail
Name: Rick Vail
Title: VP - Transmission




    






















24




--------------------------------------------------------------------------------




EXHIBIT A


AMENDMENT TO AGREEMENTS FOR THE OPERATION AND
OWNERSHIP OF THE JIM BRIDGER PROJECT
The parties to this agreement are PACIFIC POWER & LIGHT COMPANY, a Maine
corporation (“Pacific”), and IDAHO POWER COMPANY, a Maine corporation (“Idaho”).
RECITALS
1.As of September 22, 1969, Pacific and Idaho executed an “Agreement for the
Operation of the Jim Bridger Project” (“Operation Agreement”) and an “Agreement
for the Ownership of the Jim Bridger Project” (“Ownership Agreement”).
2.Pursuant to the Operation and Ownership Agreements Pacific and Idaho
contemplated the joint operation and ownership of coal properties to supply coal
for Units Nos. 1, 2 and 3 of the Jim Bridger Project. Pacific and Idaho have
determined that these properties will be operated and owned by a joint venture
consisting of wholly owned subsidiary corporations of Pacific and Idaho.
3.Subsection 5.1 of the Ownership Agreement contemplated the assignment to Idaho
of a one-third undivided interest in the coal in an area sufficient to provide
the necessary coal for Units Nos. 1, 2 and 3 of the Jim Bridger Project. Under
Subsections 5.3 and 5.5 of the Ownership Agreement, the parties contemplated
that if Idaho so desired, additional coal for additional units would be made
available to Idaho.
4.Idaho and Pacific have tentatively determined that Idaho will desire coal for
a generator to be constructed after completion of Unit No. 3 of the Jim Bridger
Project and Pacific desires to make available to Idaho, on a reasonable basis,
sufficient coal reserves to provide Idaho with an assured coal supply.
5.The parties have determined that various provisions of the Operation and
Ownership Agreements will not be applicable if the coal properties are to be
operated by a joint venture consisting of wholly owned subsidiaries of Pacific
and Idaho.
AGREEMENT
In consideration of their mutual promises, the parties agree as follows:
1.The following provisions of the Operation and Ownership Agreements are hereby
terminated, rescinded and of no further force and effect as of September 22,
1969:


A-1




--------------------------------------------------------------------------------




Operation Agreement
(a)Subsection 3.1 is amended by deleting “the portion of the area covered by the
coal leases in which Idaho and Pacific hold undivided interests pursuant to
Section 5 of the Ownership Agreement” and “the Coal Supply System”.
(b)Subsection 3.3 is amended by deleting “the Coal Supply System”.
(c)Subsection 3.7 is deleted.
(d)Subsection 5.1 (d) is amended by substitution for this subsection the words
“Costs of coal”.
(e)Subsection 5.1(k) is deleted.
(f)Subsection 5.2 is deleted.
(g)Subsection 6.1 (a) is amended to delete “Excluding variable coal mining
operating expenses”.
(h)Subsection 6.1 (b) is deleted.
(i)Subsection 6.1 (c) is amended by deleting parts (ii) and (iii).
(j)Subsection 7.1 is deleted.
(k)Section 8 is deleted.


Ownership Agreement
(a)    Subsection 3.1 is amended by deleting “the portion of the area covered by
the coal leases in which Idaho and Pacific hold undivided interests pursuant to
Section 5 of this Agreement” and “the Coal Supply System”.
(b)    Subsection 3.3 is amended by deleting “Coal Supply System”.
(c)    Subsection 3.4 is deleted.
(d)    Subsection 3.7 is deleted.
(e)    Subsection 3.10 is deleted.
(f)    Subsection 4.2 is amended by deleting “(excluding undivided interests in
the coal covered by the Coal Leases provided by Section 5)”.
(g)    Section 5 and its parts are deleted.
    
A-2




--------------------------------------------------------------------------------




(h)    Subsection 6.1 is amended by deleting wherever used the parenthetical
phrase “(excluding the Coal Mine)”.
(i)    Subsection 8.1 is amended by deleting “(excluding the coal mine)”.
2.Pacific agrees to cause the incorporation of a wholly owned subsidiary,
Pacific Minerals, Inc., a Wyoming corporation (“Minerals”), and Idaho agrees to
cause the incorporation of a wholly owned subsidiary, Idaho Energy Resources Co.
a Wyoming corporation (“Resources”). Pacific and Idaho agree that these two
corporations will enter into a joint venture to provide coal for the Jim Bridger
Project.
3.Pacific shall retain the consideration of $390,000 previously paid to it under
Subsection 5.2 of the Ownership Agreement as a bonus paid.
4.Pacific hereby assigns, subleases and transfers to Idaho, and agrees to cause
the assignment, sublease or transfer of, a one-third undivided interest in the
Jim Bridger Coal Leases defined in Subsection 3.4 of the Ownership Agreement
(the “Coal Leases”). The parties shall make suitable joint or separate
applications and will otherwise cooperate in securing approval of the sublease
by the Department of the Interior of the one-third undivided interest in the
federal coal leases referred to in said Subsection 3.4, and approval of the
sublease or by the State of Wyoming of the one-third undivided interest in the
Wyoming lease referred to in said Subsection 3.4.
5.As consideration for the above transfer, Idaho agrees to and hereby assumes
and agrees to perform each and all of the obligations and covenants of Pacific
pursuant to the terms of the coal leases, up to its interest therein created
hereby, including the obligation to pay one-third of all minimum, advance and
production royalties pertaining to said coal leases, when and as the same shall
become due under the terms thereof. In addition, Idaho shall pay to Pacific
overriding production royalties as follows:
(a)With respect to each ton of coal mined from the federal leases,
two-and-two-thirds cents (2-2/3¢) per ton; and
(b)With respect to each ton of coal mined from the Union Pacific and Wyoming
leases, four cents (4¢) per ton.


All said overriding royalties to be paid Pacific shall be paid on or before
sixty (60) days from the date of sale of coal to which said overriding royalties
pertain.
6.As advance prepaid royalties, Idaho shall pay to Pacific (a) on or before
March 1, 1974, the sum of $3,410,000; (b) within 90 days after Idaho shall have
notified Pacific by mail of its desire to utilize


A-3




--------------------------------------------------------------------------------




additional coal tonnage to provide fuel to generating facilities to be owned by
Idaho in addition to Units Nos. 1, 2 and 3 of the Jim Bridger Project, the sum
derived by multiplying one-third of the total remaining recoverable coal
reserves of the Bridger Coal Field expressed in tons (which reserves shall be
calculated in accordance with an acceptable modified mining plan developed at or
about the time of Idaho's notice to Pacific, after taking into account such
reserves as must be dedicated to insure full compliance with all prior coal
sales agreements to provide coal from the Bridger Coal Field to said Units Nos.
1, 2 and 3) by 10 cents per ton. Such amounts shall be used as credits annually
by Idaho up to the full amount thereof against all overriding production
royalties payable by Idaho to Pacific under paragraph 5 above.
7.Pacific agrees that Idaho shall have the right to assign, sublease and
transfer to Resources, which shall have the same right to assign, sublease and
transfer to the joint venture of Minerals and Resources the one-third undivided
interest in the Jim Bridger Coal Leases described in Section 4 of this Agreement
in return for assumption of obligations and payments by the joint venture to
Resources and by Resources to Idaho of all royalties described in Section 5 of
this Agreement, including overriding royalties in the amounts set forth in (a)
and (b) of such section.
8.Pacific and Idaho agree that the aggregate over-riding royalties payable by
the joint venture of Minerals and Resources to Pacific shall not exceed eight
cents (8¢) per ton of coal mined from the federal leases and twelve cents (12¢)
per ton of coal mined from the Union Pacific and Wyoming leases; provided,
however, that nothing herein shall obligate the joint venture, Minerals or
Pacific to reimburse Idaho, Resources, or the venture for any advance prepaid
royalties previously paid to Pacific.














A-4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreements
for the Operation and Ownership of the Jim Bridger Project this 1st day of
February, 1974.


PACIFIC POWER & LIGHT COMPANY






By: /s/ Don C. Fisbee    
Chairman of the Board


ATTEST:




/s/ George D. Rives            
Assistant Secretary




IDAHO POWER COMPANY




By: /s/ Albert Carlson    
President


ATTEST:




/s/ James E. Bruce            
Secretary




















A-5




--------------------------------------------------------------------------------




EXHIBIT B


O&M Agreement


 
700 N.E. Multnomah St.
Portland, Oregon 97232-4116
(503) (503) 731-2157
FAX (503) 731-2027
PACIFICORP
 

February 16, 1994
Jan Packwood, Vice President
Idaho Power Company
P.O. Box 70
Boise, Idaho 83707


Dear Mr. Packwood:
The source for auxiliary power, station service and service to the Jim Bridger
Mine has previously been provided for via a 34.5 tertiary winding of the 345/230
kV station transformers, through a 34.5 isolation transformer. Serving these
34.5 kV loads in this method has recently caused the loss of the 34.5 kV
isolation transformer and one of the two 345/230 kV transformers as a result of
faults on the 34.5 kV system.
PacifiCorp and Idaho Power personnel have discussed a proposal to install a
230/34.5 kV, 75 MVA transformer in the Jim Bridger Plant switchyard to reduce
risk to the Jim Bridger Plant and to provide better service for the 34.5 kV
loads. From those discussions, it has been determined that approximately one
half of the proposed transformer's capacity is adequate to serve the Jim Bridger
Plant requirements.
The estimated total cost to install the transformer and associated metering,
relaying and communications is $2,759,548. A copy of the ER for the transformer
installation is attached. The installation of the transformer and associated
equipment is currently underway with an anticipated in-service date of March 15,
1994.
Pursuant to the Jim Bridger Ownership and Operation Agreement, cost at the Jim
Bridger switchyard are to be shared on a basis of two-thirds (2/3) PacifiCorp,
one-third (1/3) Idaho Power. However, in that only fifty percent (50%) of the
transformer's capacity is required for plant use, the Parties have agreed that
Idaho Power's share of the cost would be one-sixth of the total cost of the
installation. In addition, Idaho Power's contribution to the operation and
maintenance expenses for the transformer and related 34.5 kV facilities shall be
one-sixth of the actual operation and maintenance expense of the transformer and
associated34.5 kV facilities.








B-1




--------------------------------------------------------------------------------




Jan Packwood, Vice President
Idaho Power Company
Page 2
February 16, 1994




If Idaho Power agrees with the above, please sign in the space provided below
and return one fully executed original of this Letter Agreement to PacifiCorp.
Sincerely,
/s/ Dennis P. Steinberg


Idaho Power Company
By:    /s/ J. B. Packwood        
Title:    Vice President            
















B-2




--------------------------------------------------------------------------------




[operationagreementimage1.jpg]




--------------------------------------------------------------------------------




ATTACHMENT A TO EXHIBIT B
 
700 N.E. Multnomah St.
Portland, Oregon 97232-4116
(503) (503) 731-2157
FAX (503) 731-2027
PACIFICORP
Pacific Power Utah Power
 

May 20, 1994
Lois D. Cashell, Secretary
Federal Energy Regulatory Commission
c/o Dockets Branch, Room 3110
825 N. Capitol Street, N.E.
Washington, D.C. 20426


Re:     Docket No. ER94-1134-000


Dear Ms. Cashell:


PacifiCorp files herewith in accordance with 18 CFR 35 of the Commission's Rules
and Regulation, an original and six (6) copies this letter as an amendment to
its filing in the docket referenced above.


By letter dated April 4, 1994, PacifiCorp filed with the Commission a Letter
Agreement dated February 16, 1994 between PacifiCorp and Idaho Power Company
("Idaho Power"). The Letter Agreement provides for the joint construction and
ownership of a new 230/34.5 kV transformer to be installed in the electrical
switchyard of the parties' jointly owned Jim Bridger Project. The Letter
Agreement also provides for cost sharing of the operation and maintenance costs
incurred by PacifiCorp pursuant to the Jim Bridger Ownership and Operation
Agreement between the parties.


Attached to the Letter Agreement is PacifiCorp's Expenditure Requisition ("ER")
which was prepared to estimate the cost of the installation of the new
transformer and related equipment. The ER was prepared in 1991 and the Letter
Agreement altered, for this equipment only and for the reasons stated therein,
the two-thirds, one-third sharing of costs between PacifiCorp and Idaho Power,
respectively, as provided in the Jim Bridger Ownership and Operation Agreement.
Pursuant to the Letter Agreement, PacifiCorp and Idaho Power will share the
costs of the installed transformer on a five-sixths/one-sixth basis,
respectively.


Ownership of Facilities
In response to Commission Staff's comments that the Letter Agreement is somewhat
vague in its description of the ownership shares of the facilities, PacifiCorp
hereby states that PacifiCorp shall have a five-sixths ownership share and Idaho
Power shall have a one-sixth ownership share of the facilities installed
pursuant to the Letter Agreement.








B-4






--------------------------------------------------------------------------------




Lois D. Cashell, Secretary
May 20, 1994
Page 2




Operation and Maintenance Charges
PacifiCorp will operate and maintain the 230/34.5/kV transformer as part of its
activities associated with the Jim Bridger Project. PacifiCorp's costs incurred
for the transformer will be accounted and billed to Idaho Power -- except, in
this case, at 16.7% rather than 33.3% -- as part of the Jim Bridger Project. The
Letter Agreement provides for cost sharing of PacifiCorp's actual costs of
operating and maintaining the facilities to be installed. PacifiCorp's actual
costs consist of its direct costs such as labor, materials, transportation and
contracted services as well as PacifiCorp's overheads. Such actual costs are for
such items including but not limited to wages plus associated overtime, benefits
and taxes, materials either purchased or withdrawn from stores, freight
expenses, vehicle charges, tool expenses and contract rates or charges for
outside services.


Any overheads applied to PacifiCorp's actual direct costs of operation and
maintenance of the facilities, and allocated between the parties pursuant to the
Letter Agreement, are the same overheads which PacifiCorp applies for operation
and maintenance of its own facilities. PacifiCorp will apply no additional or
modified overheads to the new facilities because of their partial ownership by
Idaho Power.


In accordance with 18 CFR 35.11 of the Commission's Rules and Regulations,
PacifiCorp requests a waiver of prior notice such that a rate schedule be
assigned to be effective within 60 days of the Commission's receipt of
PacifiCorp's initial filing of April 4, 1994. Such waiver, if granted, would
have no effect on purchasers under other rate schedules.


Copies of this amended filing have been supplied to the parties shown on the
attached distribution list. A draft Notice of Amended Filing is attached to this
letter.


Sincerely,
/s/ Jerry D. Miller
Jerry D. Miller, Manager
Power System Services
CP : cc


Attachment


FEDERAL EXPRESS


Distribution List on attached sheet.






B-5




--------------------------------------------------------------------------------




Lois D. Cashell, Secretary
May 20, 1994
Page 3
DISTRIBUTION LIST
Steven Herod, Director
Federal Energy Regulatory Commission
825 North Capitol Street, N.E.
Washington, D.C. 20426


William G. Longenecker, Chief
Electric Rate Filings Branch (ER-12.1)
Federal Energy Regulatory Commission
825 North Capitol Street, N.E.
Washington, D.C. 20426


Stephen D. Pointer
Federal Energy Regulatory Commission
825 North Capitol Street, N.E.
Washington, D.C. 20426


William Warren
Public Utility Commission of Oregon
550 Capital Street, N.E.
Salem, Oregon 97310-1380


Idaho Public Utilities Commission
Statehouse
Boise, Idaho 83720


Jan B. Packwood, Vice President
Idaho Power Company
P.O. Box 70
Boise, Idaho 83707


Jerry D. Miller
Manager, Power System Services
PacifiCorp
920 S.W Sixth Avenue, 424 PSB
Portland, Oregon 97204


Marcus Wood
Stoel Rives Boley Jones & Grey
900 S.W. Fifth Avenue, Suite 2700
Portland, Oregon 97204












B-6




--------------------------------------------------------------------------------




ATTACHMENT B TO EXHIBIT B




PACIFICORP TRANSMISSION SYSTEM
ALTERNATIVE O&M AND A&G COSTS
O&M and A&G expense Factors as a percent of installed cost of facilities. (See
Page 2)
1.68%
Installed Cost of Facilities per attachment to Letter Agreement.
$1,840,619
Alternative Annual O&M and A&G Charge:
 
(1/6) x $1,840,619 x 1.68% = $5,154
 



















B-7




--------------------------------------------------------------------------------




[operationagreementimage2.jpg]
B-8




--------------------------------------------------------------------------------




PACIFICORP RATE SCHEDULE FERC NO. ____
RATE SHEET FOR OPERATION AND MAINTENANCE CHARGES
PURSUANT TO THE
LETTER AGREEMENT
DATED FEBRUARY 16, 1994 BETWEEN
IDAHO POWER COMPANY AND PACIFICORP
PacifiCorp shall charge Idaho Power Company one-sixth of its actual costs of
operation and maintenance of the facilities installed pursuant to the Letter
Agreement. PacifiCorp’s actual costs plus PacifiCorp’s standard overheads.
PacifiCorp shall maintain a record of the charges to Idaho Power Company
pursuant to the Letter Agreement. Upon termination of this rate schedule,
PacifiCorp shall tender with the Federal Energy Regulatory Commission a
compliance filing illustrating that the then-present value of the cumulative
amounts charged to Idaho Power Company do not exceed the then-present value of
the cumulative amounts calculated by applying the sum of PacifiCorp’s annual
transmission system operation and Maintenance and Administrative and General
expense factors, as defined below, to one-sixth of the installed cost (as may be
adjusted from time to time by betterments, retirements or replacements) of the
facilities installed under the Letter Agreement.
PacifiCorp’s Operating and Maintenance (“O&M”) and Administrative and General
(“A&G”) expense factors for any calendar year shall be calculated as follows
based upon PacifiCorp’s FERC Form No. 1 for the previous calendar year.
Operation and Maintenance Expense Factor
O&M Expense Factor=(A-B)/E
Administrative and General Expense Factor
A&G Expense Factor=((G/H)xF)/E
where
A = Total Transmission O&M Expense (Page 321, Line 99)
B = Transmission of Electricity by Others (Page 321, Line 87)
C = Total Transmission Plant in Service, Beginning of Year (Page 206-7, Line 53)
D = Total Transmission Plant in Service, End of Year (Page 206-7, Line 53)
E = Average Transmission Plant in service = (C + D) / 2
F = Total A&G Expense (Page 323, Line 167)
G = Transmission O&M Wages (Page 354, Line 19)
H = Total O&M Wages without A&G (Page 354, Line 25 minus Line 24)
        




B-9




--------------------------------------------------------------------------------




EXHIBIT C
Letter Agreement


PACIFICORP


ONE UTAH CENTER
201 SOUTH MAIN SUITE 600 SALT LAKE CITY, UTAH 84140-0006


June 8, 1993
Mr. Harold Hochhalter
Controller
Idaho Power Company
P. O. Box 70
Boise, Idaho 83707


Mr. William Brauer
Vice President
PacifiCorp
201 South Main St.
Salt Lake City, Utah 84140-0023


Re:    Jim Bridger Plant A&G Letter of Intent
Gentlemen:
This letter memorializes the intent of the following Parties: PacifiCorp and
Idaho Power Company (collectively, the “Parties”). This letter interprets
section 5.1(i) of the Operation Agreement of the Jim Bridger Project, executed
September 22, 1969 (the “Operating Agreement”) and sets forth an agreed upon
method and process of determining administrative, accounting and general (“A&G”)
expenses under the Operating Agreement for the years 1991, 1992, 1993 and 1994.
This letter of intent also allows the parties to negotiate a fixed dollar amount
for A&G expenses after 1994 upon mutual agreement.
Background
The amounts to be reimbursed pursuant to section 5.1(i) of the Operating
Agreement are intended to allow PacifiCorp to charge and recover A&G expenses
for the Jim Bridger Power Plant as defined in the Operating Agreement. The
Parties desire to resolve questions regarding the A&G expense percentage
calculation for the period addressed herein and to simplify the process for
determining A&G expenses pursuant to section 5.1(i).
An interim agreement between the Parties was executed on January 29, 1990,
wherein the Parties agreed to a fixed A&G percentage for a period of four years
to allow for the organizational and


C-1




--------------------------------------------------------------------------------




accounting systems changes resulting from the merger and expansion of Pacific
Power & Light Company into what is now known as PacifiCorp.
The Parties agreed in the interim A&G agreement to put forth their best efforts
to develop a new A&G methodology.
The Parties agree to the following provisions to establish A&G amounts for the
years addressed. These following provisions shall supersede any previous methods
used in calculating the A&G expenses under the Operating Agreement for the years
1991, 1992, 1993 and 1994.
Provisions
1.
The amount of A&G expense due PacifiCorp from Idaho Power for the year 1991 will
be settled at $2,085,000.00 (Two million eighty-five thousand dollars).



2.
The amount of A&G to be paid by Idaho Power Company in each year of a three
multiple-year period beginning January 1, 1992 and ending December 31, 1994
shall be $2,050,000.00 (Two million fifty thousand dollars) payable in equal
monthly installments.



3.
The A&G amount to be reimbursed to PacifiCorp under this letter of intent will
be re-evaluated at the beginning of the last year of each multiple-year period.
The Parties shall also agree to the number of consecutive years to be included
in each multiple-year period. In the absence of such agreement, the A&G amount
for the previous multiple-year period shall remain in effect until an agreement
can be reached. Once an agreement is reached, the A&G amount shall become
retroactive to the first day of the new multiple-year period for which it was
calculated. No interest shall apply to the retroactive amount. If agreement is
not reached, then the A&G calculation will be determined again by the previous
method of calculating a percentage ratio of A&G to O&M.



4.
The Parties recognize that significant variation of actual operations and
maintenance costs compared to the fixed A&G amount may occur. The Parties may
review A&G costs and determine to make an adjustment to the fixed A&G amount for
a particular year. Such an adjustment for one year will have no effect on the
need for an adjustment in any prior year, but may indicate the need as
determined by the Parties for an adjustment of the fixed A&G amount in future
years of a multiple-year period.











C-2




--------------------------------------------------------------------------------




The process in this letter shall become effective upon execution by both
Parties.
PacifiCorp
Idaho Power Company
 
 
By: /s/ William Brauer 
By: /s/ Harold Hochhalter
 
 
Title: V.P.____________
Title: Controller_______
 
 
Date signed: June 21, 1993
Date signed: 6/11/93

 
Please sign under your designated section and return this letter of intent to
PacifiCorp,
Attention: Mr. Patrick W. Henderson, 201 South Main - Suite 600, Salt Lake City,
Utah
84140-0006. A copy of this letter with signatures will be forwarded to you as
soon as possible.


Sincerely,


/s/ Jerry M. Jones


Jerry M. Jones
Director of Property Accounting






JMJ/data/PAD - JMJ2/93-JMJ40.W52














C-3




--------------------------------------------------------------------------------




[operationagreementimage3.jpg]
C-4




--------------------------------------------------------------------------------




EXHIBIT D
Summary of Overhead Costs
Development of PacifiCorp Overheads
PacifiCorp’s accounting and payroll departments determine the overhead rates
that will be uniformly applied to all direct labor and material costs associated
with work performed by PacifiCorp personnel. PacifiCorp’s accounting and payroll
departments are administratively separate from those departments which
negotiate, administer and invoice Federal Energy Regulatory Commission (“FERC”)
jurisdictional contracts with other entities and, therefore, the department
which prepares the overhead rates does not have any knowledge as to which
projects the overhead rates will be applied. PacifiCorp’s accounting and payroll
personnel do not prepare separate overhead rates for work performed for other
parties and overhead rates charged to other parties do not include any markup or
premiums over those rates PacifiCorp would charge to its own projects and
facilities. PacifiCorp’s overhead rates are determined at the beginning of each
year and are based on previous year actual costs adjusted for inflation and
other forecasted adjustments anticipated for the coming year. The projected
overhead rates are utilized to determine budgeted overhead dollars for the
coming year which are assigned to clearing accounts that are then charged to
projects as direct labor and material costs are incurred during the year. The
overhead rates and clearing accounts are adjusted either monthly or quarterly
using year-to-date actual and remaining year forecasted expenses with the goal
of zeroing out the clearing accounts by year end. The overhead rates are
determined in accordance with internal accounting procedures standard to the
utility industry which follow FERC accounting procedures. PacifiCorp’s overhead
rates and supporting data are subject to internal audit, and in the case of work
performed for others, outside audits and review by both state and federal
regulatory agencies.




















D-1




    




--------------------------------------------------------------------------------




EXHIBIT E
This Use-of-Facilities Agreement entered into as of this __1st___ day of
_January_, 1980 by and between IDAHO POWER COMPANY, a Corporation of the State
of Maine (hereinafter called "Idaho") and PACIFIC POWER & LIGHT COMPANY, a
Corporation of the State of Maine (hereinafter called "Pacific").
WITNESSETH
WHEREAS Idaho desires to transfer station service power and energy from the Jim
Bridger Project to Bridger Pump Substation, and
WHEREAS Pacific agrees to provide such transfer service for Idaho on the terms
herein stated;
Now, therefore, it is mutually agreed by the parties as follows:
1.    Effective Date and Term.


This agreement shall be effective as of 0000 hours on January 1, 1980 and shall
continue until the earlier of (a) the termination of the Agreement for the
Ownership of the Jim Bridger Project between Idaho Power Company and Pacific
Power & Light Company dated September 22, 1969 or (b) the date specified by
either party in a 12 month's prior written notice to the other.
2.    Use-of-Facilities Charges.


The use-of-facilities charge is one thousand and three hundred and fifty seven
dollars ($1357) per month for the transmission system facilities in-volved
hereunder. Pacific may at anytime and at least once every two years, update this
charge to reflect prior years' maximum demands, and system changes, if any.
3.    a)    Energy Settlement.


Idaho shall return to Pacific a total of 84,263 megawatt-hours of energy
supplied by Pacific for the period January 1, 1974, to July 31, 1980. This
energy shall be returned at a rate of four megawatt-hours per hour (4mwh/h)








E-1




--------------------------------------------------------------------------------




beginning 0100 August 1, 1980, Mountain Advanced Standard Time, at points of
interconnection between the parties as determined by Idaho until all energy is
re-turned.


b)    Use-of-Facilities Settlement.


Upon execution of this Agreement, Idaho shall pay to Pacific a total of $160,662
for the use of transmission facilities in transferring the power and energy for
the period January 1, 1974, through 12:00 p.m., December 31, 1979, the receipt
of which is hereby acknowledged.


4.    Transmission of Power and Energy.


a)
Subject to Section 4(b) Pacific shall transfer, for Idaho, all power and energy
over its trans-mission system from the Jim Bridger Project to Bridger Pump
Substation necessary to serve Idaho's share of the water pumping load
requirements necessary for the operation of the Jim Bridger Project.



b)
Nothing in this Agreement, either directly or indirectly, shall require Pacific
to add facilities to accommodate Idaho.



5.    Payment for Transmission of Power and Energy.


Pacific will invoice Idaho, at its principal place of business for use of
transmission facilities for service hereunder each month in accordance with
Section 2 above. Idaho shall pay Pacific, at its principal place of business
within ten (10) days of receipt of said invoice.
6.    Uncontrollable Forces.


No party shall be considered to be in default in the performance of any of the
obligations hereunder, other than obligations of the parties to pay costs and
expenses, if failure of performance shall be due to uncontrollable forces. The
term "uncontrollable forces" shall mean any cause beyond the control of the
party affected and which, by the exercise of reasonable diligence, the party is
unable to over-come, and shall include, but not be limited to an act of God,
fire, flood, explosion,






E-2




--------------------------------------------------------------------------------




strike, sabotage, an act of the public enemy, civil or military au-thority,
including court orders, injunctions, and orders of government agencies with
proper juris-diction prohibiting acts necessary to performance hereunder or
permitting any such act only subject to unreasonable conditions, insurrection or
riot, an act of the elements, failure of equipment, or inability to obtain or
ship materials or equipment because of the effect of similar causes on suppliers
or carriers. Nothing contained herein shall be construed so as to require a
party to settle any strike or labor dispute in which it may be involved. A party
rendered unable to fulfill any obligation by reason of uncontrollable forces
shall exercise due diligence to remove such inability with all reasonable
dispatch.
7.    Regulatory Authority.


The rates, terms and provisions hereof are and shall be subject at all times to
the lawful order of the regulatory authority or governmental agency having
jurisdiction.
8.    Rate Change.


Nothing contained herein shall be construed as affecting in any way the right of
any party furn-ishing or receiving service under this rate schedule to
unilaterally make application to the Federal Energy Regulatory Commission for a
change in rates under Section 205 of the Federal Power Act and pursuant to the
Commission's Rules and Regulations promulgated thereunder.
9.    Successors and Assigns.


The Agreement and all the terms and provisions hereof shall be binding upon and
insure to the benefit of the respective successors and assigns of the parties
hereto.
10.    Limitation of Liability.


In no event shall Pacific be liable to Idaho for any damages in excess of the
charge for transferring power and energy hereunder including








E-3




--------------------------------------------------------------------------------




but not limited to incidential or consequential damages and arising from
whatever cause, including but not limited to contract, warranty, strict
liability or partial negligence of Pacific.
11.    Amendment.


Except as provided in Section 2, this Agreement may not be modified without the
written consent of both parties.
In Witness Whereof, the parties hereto have executed this Agreement.
PACIFIC POWER & LIGHT COMPANY






By /s/ R. B. Lisbakken
Vice President


IDAHO POWER COMPANY




By /s/ C. E. Bissell


Title Vice President    















E-4




--------------------------------------------------------------------------------




EXHIBIT F


Idaho Power Company
P.O. Box 70
Boise, Idaho 83707








February 28, 2005
Mr. Bob Arambel
Managing Director
Jim Bridger Power Plant
PO Box 158
Point of Rocks, Wyoming 82942
Dear Bob:
For Sarbanes-Oxley Act (SOX) compliance purposes, last fall Idaho Power Company
introduced its plans to use budget versus actual variance analysis as a key
control of our jointly-owned thermal plant activities. The enclosed document
provides specific procedures, metrics and thresholds we are expecting to use.
Cooperation and effective, timely communication are critical for this control to
succeed. Please identify our point person for information. He/she should be able
to address both ‘plant’ and ‘corporate’ transactions and issues. This person
will be expected to answer questions about variances and notify us of
anticipated changes, as defined in the enclosed document. If different people
handle capital and O&M, please identify both. Idaho Power Company’s contact
people are John Carstensen for capital, and Kent Christensen for O&M.
With our plan, budgets and variance analysis serve as surrogate controls for
more conventional and onerous control methods, such as extensive on-site
auditing of PacifiCorp’s internal systems, controls and detailed transactions.
Working together we should be able to use the simpler process.
December 2004 activities provide an example of how the simpler process could
fail. Significant unbudgeted charges for overtime labor and materials were
incurred at Bridger but not communicated to Idaho Power Company in time to make
a December accrual. Instead, the December projection (estimate) provided at the
September Owners meeting was booked. Two consequences of this situation are:
booking an estimate that misstates the Company’s financial position, which is a
financial reporting problem; and creating a large budget variance that is only
identified after the fact, which is evidence of a weak control. Admittedly, this
example comes from the time when we are getting started with new processes. It
has value, however, illustrating how important it is for Idaho Power Company to
be informed of, and in certain cases pre-approve, deviations from budgeted
activities.
We want to continue our productive relationship with PacifiCorp and not get into
the


F-1




--------------------------------------------------------------------------------




daily details of operating Bridger. We recognize that timing differences between
when activities are planned (budgeted) and when they are accomplished can occur.
Substituting projects happens as well. It is necessary, though, for Idaho Power
Company to be fully informed of variances from plans and budgets. Comprehensive
variance explanations are needed. If variances are anticipated to be
significant, we need to know in advance. Anticipated variances that will cause
changes to the budget need to be approved by Idaho Power Company in advance. The
enclosed document provides variance thresholds that we believe will maintain
PacifiCorp’s operating decision flexibility, satisfy Idaho Power Company’s need
to be informed and exercise-appropriate oversight.
We are looking forward to establishing an effective procedure with the person
you name as our contact. Please do not hesitate to call if you have questions
about our plans and expectations.
 
Sincerely,
 
/s/ Dave Bean
 
/s/ Darwin Pugmire
Dave Bean
Controller Power Supply
 
Darwin Pugmire
General Manager Power Production







Enc
cc:
Jon Christensen

John Rauch
 
    
























F-2




--------------------------------------------------------------------------------




JOINT OWNERSHIP FINANCIAL CONTROL PROCEDURES
2-15-2005
Revised 10-8-2005


Point Person
Each partner will identify a point person who will be responsible for providing
notifications, information, and reports. This person will be responsible to
answer questions about variances or facilitate the process to obtain answers
from others. If O&M and Capital duties are split between two people, both will
be identified. The person will be able to address plant and corporate
perspectives, issues, and transactions. PacifiCorp will make every reasonable
effort to respond to the requests outlined in this procedure, however in the
event of a dispute the terms of the ownership agreement will apply.
Budgets
Due on or before October 1
Annual budgets will be developed and agreed upon in writing. Budgets will be
based on a calendar year (January - December) and will be structured with
monthly information. Budget information will be in sufficient detail to support
effective variance analysis described in the Reports section.
Reports
Due on or before the 20th of the following month
O&M
Actual vs. Budget Report. In any month where the actual expense varies from the
agreed upon budget amount by plus or minus 10%, a report explaining the variance
needs to be provided. This report should address the total amount as billed to
Idaho Power, including overheads and costs from departments other than the power
plant. This report should also include reasons for the variances, not just a
listing of the areas or types of expenses that have caused the variances. Timing
issues or project substitutions should be identified.
Capital
Actual vs. Budget Report. A total monthly variance greater than 10% of the
agreed upon budget needs to be explained by project to account for total
variance. This report should address the total amount as billed to Idaho Power,
including overheads and costs from departments other than the power plant.
Explanations need to be of sufficient detail to accurately describe the variance
cause and changes in forecast. Timing issues or project substitutions should be
identified.
Reforecast of Capital Projects Report. A report of capital project reforecast
amounts, by month and including year-end totals, needs to be provided. This
report should address the total amount as billed to Idaho Power, including
overheads and costs from departments in addition to the power plant.






F-3




--------------------------------------------------------------------------------




Notifications and Approvals
Due when identified
If the year-end O&M forecast is greater than the yearly O&M budget by more than
$500,000 (Idaho Power share), it will be reviewed and agreed upon in writing.
If the year-end O&M forecast is less than the yearly O&M budget by more than 10%
of the original budget, it will be reviewed and agreed upon in writing.
An anticipated O&M variance greater than $250,000 (Idaho Power share), even
though it will not result in an increase to the annual budget, should be
communicated via email as soon as identified. The variance explanation will be
included in the Actual vs. Budget Report, subsequently.
If the capital forecast is greater than the capital budget by more than $100,000
(Idaho Power share), it will be reviewed and agreed upon in writing.
At anytime an individual capital project with a value greater than $1 million
(current budget year, 100% partnership) is expected to exceed the current year
original budget by 20% it will be reviewed and agreed upon in writing prior to
starting or continuing.
All new/unbudgeted individual capital projects larger than $1,000,000 (100%
partnership) will be reviewed and agreed upon in writing prior to starting the
project.
In situations where an expedited authorization is needed, email will be
acceptable.
Procedure Modification
These procedures may be reviewed periodically and modified as necessary by
mutual consent.
 








 /s/ Darwin Pugmire
 
/s/ Bob Arambel
Darwin Pugmire
General Manager Power Production
Idaho Power Co.
 
Bob Arambel
Managing Director
Jim Bridger Power Plant















F-4


